Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to application filed on March 1, 2021. Claims 1-20 are currently pending in the application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Indian Patent Application No. IN202041009662, filed on March 6, 2020.

                                                  Drawings
The drawings filed on 3/1/2021 are acknowledged and are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-5 and 9-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Noble (U.S Publication No. 2016/0255391 A1).
As per claim 1, Noble discloses a device (e.g. figs. 1-3, 10 & 13; para. [0027], [0033] & [0060]: one or more of processing devices 204 that may implement management facility 102 and storage facility 104), comprising:
at least one processor (e.g. fig. 13; para. [0077] & [0079]); and
a communications module coupled to the at least one processor (e.g. fig. 13; para. [0079]-[0080]), wherein the at least one processor is configured to:
receive a command from a remote control unit (e.g. figs. 2-8 & 10: remote control devices 202) via the communications module (e.g. para. [0035]: “For example, a user may provide a user input command by way of remote control device 202-1 for processing device 204-1 to change the media content currently being presented to the user (e.g., by changing a channel). In response, remote control device 202-1 may transmit both IR signal 208-1 including an IR token and non-IR-based wireless communication signal 210-1 including the command to processing device 204-1”); 
determine whether the command is from a remote control unit currently paired with the device (e.g. para. [0035]: “Management facility 102 may detect that remote control device 202-1 transmitted IR signal 208-1 along with an IR token to processing device 204-1 through, for example, an IR sensor associated with processing device 204-1”);
determine whether to initiate pairing of the remote control unit to the device in response to the determination of whether the command is from a remote control unit currently paired with the device (e.g. para. [0035]-[0042]); and
execute the command (e.g. para. [0035]: “Management facility 102 may then confirm that the IR token indicates that remote control device 201-1 is paired with processing device 204-1 and may direct processing device 204-1 to execute the command included in non-IR-based wireless communication signal 210”; also see para. [0043]-[0045]: “Subsequent to the re-pairing, management facility 102 may facilitate execution of the command by the media content processing device that has been re-paired with the remote control device”).

As per claim 2, claim 1 is incorporated and Noble discloses: wherein the determining whether the command is from a remote control unit currently paired with the device includes: extracting a code from the command; comparing the code to one or more previously stored codes associated with one or more respective remote control units currently paired to the device; determining the extracted code matches one or more previously stored codes associated with one or more respective remote control units currently paired to the device; and determining that the command is from a remote control unit currently paired with the device based on the determination that the extracted code matches one or more previously stored codes associated with one or more respective remote control units currently paired to the device (e.g. see para. [0028]-[0030], [0032], [0035] & [0039]-[0042]: IR token/coding information that is unique to the pairing of each remote control device).

As per claim 3, claim 1 is incorporated and Noble discloses: wherein the determining whether the command is from a remote control unit currently paired with the device includes: extracting a code from the command; comparing the code to one or more previously stored codes associated with one or more respective remote control units currently paired to the device; determining the extracted code does not match any previously stored code associated with a remote control unit currently paired to the device; and determining that the command is not from a remote control unit currently paired with the device based on the determination that the extracted code does not match any previously stored code associated with a remote control unit currently paired to the device (e.g. see para. [0032], [0035] & [0039]-[0042]: “Based on the detected IR signal 208-1, management facility 102 may determine that remote control device 202-1 is not paired with processing device 204-2”).

As per claim 4, claim 1 is incorporated and Noble discloses: wherein the determining whether to initiate pairing of the remote control unit to the device in response to the determination of whether the command is from a remote control unit currently paired with the device includes: determining to initiate pairing of the remote control unit to the device in response to a determination that the command is not from a remote control unit currently paired with the device (e.g. see para. [0039]-[0042]).

As per claim 5, claim 4 is incorporated and Noble discloses: wherein the at least one processor is configured to execute the command after the pairing of the remote control unit to the device (e.g. see para. [0043]-[0045]).

As per claim 9, claim 1 is incorporated and Noble discloses: wherein the at least one processor is further configured to cause the remote control unit to unpair from another device currently paired to the remote control unit based on a determination that the command is not from a remote control unit currently paired with the device (e.g. para. [0040]: “management facility 102 may effectively un-pair remote control device 202-1 from processing device 204-1 such that remote control device 202-1 is only paired with processing device 204-2”).

As per claim 10, claim 1 is incorporated and Noble discloses: wherein the command is received via a wireless medium different than a wireless medium over which the pairing occurs (e.g. para. [0029] & [0035]: the command is sent via non-IR based wireless communication signal (i.e. RF/Bluetooth), which is different than the wireless medium (IR) over which the pairing occurs).

As per claim 11, claim 10 is incorporated and Noble discloses: wherein the command is received via an infrared signal (e.g. para. [0025]).

As per claim 12, claim 1 is incorporated and Noble discloses: wherein the at least one processor is configured to: initiate the pairing of the remote control unit to the device in response to a determination that the command is not from a remote control unit currently paired with the device; communicate a code to the remote control unit that is unique to and is associated with the pairing of the remote control unit to the device to enable the remote control unit to send the code with commands via a wireless medium different than a wireless medium over which the pairing occurs (e.g. see para. [0032] & [0039]-[0040]: “For example, management facility 102 may generate, in any suitable manner, an updated IR token that is unique to the pairing of remote control device 202-1 with processing device 204-2. Management facility 102 may update the pairing profile with the updated IR token to specify that remote control device 202-1 is paired with processing device 204-2 in place of processing device 204-1. Management facility 102 may then provide the updated IR token to remote control device 201-1”); and
store the code communicated to the remote control unit for future comparison with codes of additional commands sent to the device to determine, via a wireless medium different than a wireless medium over which the pairing occurs, whether the additional commands are from one or more remote control units currently paired with the device (e.g. para. [0032], [0035] & [0039]-[0040]).

As per claim 13, Noble discloses a remote control unit (e.g. figs. 2-8 & 10: remote control devices 202), comprising:
at least one processor (e.g. fig. 13; para. [0077] & [0079]); and
a communications module coupled to the at least one processor (e.g. fig. 13; para. [0025] & [0079]-[0080]), wherein the at least one processor is configured to:
for each command sent from the remote control unit via the communications module, send a code unique to and associated with a pairing of the remote control unit to a first device (e.g. fig. 3: processing device 204-1) controlled by the remote control unit (e.g. para. [0035]), the code sent via a wireless medium different than a wireless medium over which the pairing occurs (e.g. para. [0029] & [0035]: the code is sent via IR which is different than the wireless medium (i.e. RF/Bluetooth) over which the pairing occurs);
pair with a second device (e.g. fig. 3: processing device 204-2) in response to the second device receiving the code unique to and associated with a pairing of the remote control unit to the first device (e.g. see para. [0036]-[0040]); 
unpair the remote control unit to the first device (e.g. para. [0040]: un-pairing remote control device 202-1 from processing device 204-1 such that remote control device 202-1 is only paired with processing device 204-2); and
after unpairing the remote control unit to the first device, for each command sent from the remote control unit via the communications module, send a code unique to and associated with the pairing of the remote control unit to the second device (e.g. para. [0040]: an updated IR token that is unique to the pairing of remote control device 202-1 with processing device 204-2).

As per claim 14, claim 13 is incorporated and Noble discloses: wherein the pairing includes: receiving a request from the second device to pair with the second device based on the code unique to and associated with the pairing of the remote control unit to a first device not matching a code previously stored by the second device; and completing pairing to the second device in response to the request (e.g. see para. [0037]-[0040]).

As per claim 15, claim 13 is incorporated and Noble discloses: wherein the at least one processor is further configured to: receive from the second device, the code unique to and associated with the pairing of the remote control unit to the second device (e.g. para. [0040]: an updated IR token that is unique to the pairing of remote control device 202-1 with processing device 204-2).

As per claim 16, claim 13 is incorporated and Noble discloses: wherein the at least one processor is further configured to: generate the code unique to and associated with the pairing of the remote control unit to the second device; and send to the second device, the code unique to and associated with the pairing of the remote control unit to the second device (e.g. para. [0040]-[0042]).

Method claims 17-20 recite corresponding features of apparatus claims 1-4. Therefore, claims 17-20 are rejected for the same reasons set forth in claims 1-4 above for having similar limitations and being similar in scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Noble in view of Dong et al. (U.S Patent No. 9,210,357 B1; hereinafter “Dong”).
As per claim 6, claim 4 is incorporated and Noble does not explicitly disclose: wherein the at least one processor is configured to execute the command before the pairing of the remote control unit to the device.
However, in the same field of pairing a remote control to a set-top box, Dong discloses: wherein the at least one processor is configured to execute the command before the pairing of the remote control unit to the device (e.g. col. 2, lines 1-14: the device initiates performance of a first action associated with a command received from a remote control before pairing of the device to the remote control; also see col. 3, lines 7-20: “When the user points the remote at the device to be controlled and presses a button in order to cause the device to perform some action (e.g., using the power button to wake the device from a sleep state), the remote emits the command via an infrared signal (e.g., a signal within the range of 950 nm+/−50 nm) that may include a unique identifier (UID) for the remote. The device may perform the commanded action. If the device has not yet been paired with the remote, the remote will pair with the device via a wireless protocol, such as IEEE 802.11b-1999 (i.e., “Bluetooth”) and thereafter accept user commands sent by the remote via the wireless protocol”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the device of Noble the known technique of executing the command before the pairing of the remote control unit to the device, as taught by Dong, in order to simply provide increased convenience for users by allowing the device to execute the command before pairing process is initiated.

Claims 7-8 are rejected for the same reasons set forth in claim 6 above for having similar limitations and being similar in scope.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov